Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1, 3-7 and 9-13 are allowable.
The following is an examiner’s statement for allowance:
	Claim 1 is directed to a system or method of detecting a target object in a frame using a machine learning model. The method involves enclosing the target object in an input image with a enclosing frame, and calculating the overlap degree between the enclosing frame and predetermined a candidate frame set associated with the category of the target object, wherein each target object in the input image has one corresponding candidate frame set. The predetermined number of candidate frames with overlap degrees are ranked in the top as reference frames. A size-related feature according to the respective sizes of the reference frames are generated, which is used to detect the object in the input image using a machine learning model. 
	The prior art of record, singly or in combination, fails to teach or disclose the limitations stated below as recited in claim 1, and similarly stated in claim 7.
according to the enclosing frame, calculating respective overlap degrees of the enclosing frame of the target object with respective candidate frames in a candidate frame set, the candidate frame set is a predetermined frame set associated with the category of the target object in the input image and each target object in the input image has one corresponding candidate frame set;




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        	
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666